Appeal by the defendant, as limited by his brief, from an amended sentence of the Supreme Court, Queens County (Demakos, J.), imposed June 17, 1993, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a weapon in the third degree.
Ordered that the amended sentence is affirmed.
In imposing an amended sentence upon the defendant’s violation of probation, it was within the sentencing court’s discretion to direct that the sentence run consecutively to the term of imprisonment previously imposed in Nassau County (see, Penal Law § 70.25 [1]; People v Klein, 126 AD2d 670). Moreover, since the sentence of 1 to 3 years imprisonment which was imposed is the minimum lawful sentence for the crime of criminal possession of a weapon in the third degree, a class D felony (see, Penal Law §§ 265.02, 70.02 [2] [b]; § 70.00 [2] [d]; [3], [4]), there exists no basis for concluding that the sentence was excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.